FILED
                             NOT FOR PUBLICATION                              MAR 24 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 FRANKLIN GADAT JOAQUIN,                           No. 05-72392

               Petitioner,                         Agency No. A041-874-383

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Franklin Gadat Joaquin, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ order summarily affirming an




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
immigration judge’s (“IJ”) decision denying him relief under former section 212(c)

of the Immigration and Nationality Act. We dismiss the petition for review.

       We lack jurisdiction to review the IJ’s discretionary decision to deny

Joaquin section 212(c) relief, and he does not raise a colorable constitutional claim

to overcome this jurisdictional bar. See 8 U.S.C. § 1252(a)(2)(B)(ii);

Vargas-Hernandez v. Gonzales, 497 F.3d 919, 923 (9th Cir. 2007) (“Discretionary

decisions, including whether or not to grant § 212(c) relief, are not reviewable.”).

       PETITION FOR REVIEW DISMISSED.




JTK/Research                              2                                     05-72392